Exhibit 10.30.1
 
FIRST AMENDMENT TO
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
 
The First Amendment to Amended and Restated Executive Employment Agreement is
made this 29th day of December, 2008, by and between Standard Parking
Corporation, a Delaware corporation (the “Company”), and Gerad M. Klaisle (the
“Executive”).
 
RECITALS
 
A.  The Executive and Standard Parking Corporation, a Delaware corporation (the
Company), previously executed a certain Amended and Restated Executive
Employment Agreement dated as of March 17, 2005 (the “Original Employment
Agreement”).
 
B.  The Company and Executive desire to amend the Agreement in order, among
other things, to comply with Section 409A of the Internal Revenue Code of 1986
(the “Code”) and the final regulations and guidance promulgated thereunder.
 
NOW, THEREFORE, in consideration of the Recitals, the mutual promises and
undertakings herein set forth, the receipt and sufficiency of which
consideration are hereby acknowledged, the parties hereby agree that the
Agreement shall be deemed modified and amended, effective immediately, as
follows:
 

  1.  Paragraph 3(b) of the Agreement shall be amended to read, in its entirety
as so amended, as follows:         “(b) Bonus.  For each calendar year ending
during the Employment Period, the Executive shall be eligible to receive an
annual bonus (the “Annual Bonus”) based upon terms and conditions of an annual
bonus program established for peer executives of the Company (the “Annual Bonus
Program”). The Annual Bonus will be paid in the calendar year immediately
following the year for which it is earned, no later than March 15 of such year.
The Executive’s target Annual Bonus (the “Target Annual Bonus”) throughout the
Employment Period will be determined in accordance with the terms of the Annual
Bonus Program.”     2.  Paragraph 5(c) of the Agreement shall be amended to add
the following sentence to the end thereof:         “The Annual Base Salary and
bonus payments to be made hereunder shall be made as and when such amounts would
be paid in accordance with paragraphs 3(a) and (b) above.”     3.  A new
paragraph 17 shall be added to the Agreement to read as follows:         “17
Compliance with Section 409A.  Payments under paragraphs 5 and 6 shall be paid
or provided only at the time of a termination of the Executive’s


1



--------------------------------------------------------------------------------



 



employment that constitutes a “separation from service” within the meaning of
Section 409A of the Code. Further, if the Executive is a “specified employee” as
such term is defined under Section 409A of the Code, any payments described in
paragraph 5 or paragraph 6 shall be delayed for a period of six (6) months
following the Executive’s separation from service to the extent and up to an
amount necessary to ensure such payments are not subject to the penalties and
interest under Section 409A of the Code, and shall thereafter be paid for the
duration set forth in paragraph 5 or paragraph 6.”
 
4.    Except as expressly modified above, all of the remaining terms and
provisions of the Agreement are hereby ratified and confirmed in all respects,
and shall remain in full force and effect in accordance with their terms.
 
IN WITNESS WHEREOF, the Company and Executive have executed this First Amendment
as of the day and year first above written.
 

              COMPANY:
  EXECUTIVE:
              STANDARD PARKING CORPORATION,
a Delaware corporation              
By:
 
/s/  James A. Wilhelm


James A. Wilhelm
President and Chief Executive Officer
 
/s/  Gerard M. Klaisle


Gerard M. Klaisle




